DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment dated 11/20/2020 has been considered and entered into the record.  Claim 6 has been cancelled.  Claims 1–5 and 7–23 remain pending, while claims 8–23 are withdrawn from consideration.  Claims 1–5 and 7 are examined below.  Claim 1 has been amended to require a composite yarn, wherein a second yarn is on a surface of the composite yarn after a thermal treatment and provides a hand feeling similar to a fabric without thermo-fusible fiber, which is not provided for in the previously applied art rejections based upon Andrews et al.  Claim 7 has also been amended to clarify the intermingling of first, second, and third yarns to overcome the previous indefinite rejection.  Accordingly, the previous rejections are hereby withdrawn.  New grounds of rejection are set forth below.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (TW 426604 U) in view of Liao (US 2018/0002839 A1).
Hong teaches a composite yarn comprising a central hot melt yarn A, which is wrapped with yarn B, wherein the wrapping yarn can be polyester (TEDRON®) and is located on the outside of the composite yarn.  Hong ¶ 4.  The Examiner takes the position that the following a thermal treatment (i.e., melting the hot melt yarn A) it is reasonable to presume that the composite yarn provides a hand feeling similar to a fabric without thermos-fusible fiber because hot melt yarn A is wrapped, or surrounded, by yarn B, which would provide the required hand.

    PNG
    media_image1.png
    192
    449
    media_image1.png
    Greyscale

Hong fails to teach that the melting point of the hot melt yarn is lower than that of the wrapping yarn.
Liao teaches a composite yarn comprising a rigid fiber, an elastic fiber, and a low-melt fiber, wherein the low-melt fiber has a melting point of 160oC and may be a polyester or polypropylene, which is lower than that of the elastic or rigid fibers.  Liao abstract, ¶¶ 11, 77–78.  The fibers of the composite yarn are intermingled.  Id. ¶ 37.  The rigid fiber may be polyester or nylon.  Id. ¶ 31.  The elastic fiber may be a polyethylene terephthalate fiber.  See id. ¶¶ 35–36.
It would have been obvious to one of ordinary skill in the art to have used the fibers of Liao in forming the Hong yarn to select particular materials for the hot melt yarn and surrounding yarns in order to successfully practice the Hong invention.  With regard to the claimed offset rate, Hong teaches that the purpose of the yarn is to create a soft material due to the wrapping yarn, with improved stability provided by the hot melt yarn.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hong and Liao as applied to claim 1 above, and further in view of Bruning (US 2007/0219323 A1).
Bruning teaches the formation of melt-spun thermoplastic polyester fibers comprising excellent abrasion resistance and high dimensional stability for use in technical fabrics.  Bruning abstract.  The polyester fibers may be a polyethylene terephthalate with a melting point ranging from 200–230oC.  Id. ¶ 12.
It would have been obvious to the ordinarily skilled artisan to have selected the polyethylene terephthalate of Bruning for use as the wrapping polyester yarn as it has a melting point higher than that of hot melt yarn.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786